Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2012/0050123) in view of Zhu (US 20140086441)
  Regarding claim 1: Wang discloses as seen in figure 3 an antenna structure 1 which includes a radiation unit 14 [0027], i.e. first quantity of radiators. Also disclosed is a metal plate 16 which includes a hole 162 [0027], It is disclosed that the metal plate 16 in addition to the radiation unit can provide a larger bandwidth [0033], i.e. target band. Wang does not specifically disclose the second quantity of holes as currently claimed. Zhu discloses in figure 13 (for example) a radiating unit 102 [0076], i.e. first quantity, and a plurality of openings 180 [0078] associated therewith, i.e. second quantity.  Zhu further discloses that antenna signals may be transmitted and received through portion 182 of display cover layer 174 and, if desired, through dielectric portions of metal housing 12 (par. 77). 
It would have been obvious to a person of ordinary skill in the art at the time of filing of the current application to include a plurality of holes as taught by Zhu with the plate radiating source as in Wang for yet more increased bandwidth. It is noted that both Wang and Zhu disclose the openings are within the housing.
Zhu, par. 46).  Thus the quarter wavelengths for these frequencies are approximately 31 mm and 15 mm, respectively.  As shown in Fig. 16 and [0082], structures 186 (which form a gap between the housing and the antenna structure) may be formed from metal tape, metal paint, conductive adhesive, solder, welds, fasteners such as screws, or other conductive structures. Although silent to a solder size, it would have been obvious before the effective filing date of the claimed invention that typical solder size for antennas is much less than 15 mm.  Furthermore, Zhu mentions that “Enclosure 150 may have walls with a thickness of 0.2 to 2 mm (as an example). Rectangular slot openings 170 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm (as examples). Segments 172 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm” (par. 75).  This suggests that the solder and therefore the gap in Fig. 16 is much smaller than 15 mm in comparison with the dimensions above.  
With respect to limitation “each of the first quantity of radiators is insulated from the conductive portion”, Figs. 13 and 17 and related description in Zhu show that the enclosure 150 is not in contact with the metal housing 12, which would have been obvious to one of ordinary skill in the art that it is attached to other non-metallic portion of the speaker (par. 32, 35, 57, 65-66).  The arrangements shown in Figs. 13 and 17 are consistent with Wang’s disclosure.  The conductive structures 186 in Fig. 16 and described in par. 82 is merely another option or embodiment.  It is noted that in par. 5 of Zhu, the antenna elements can be attached to the metal housing, “if desired”, inherently implies an option.
[0005] The antenna structures may have first and second loop antenna resonating elements. The loop antenna resonating elements may be formed from metal traces on the speaker enclosure and, if desired, portions of a metal housing for the electronic device.
With respect to the gap of less than ¼ wavelength, Wang discloses that if the gap (distance d between the radiating element and metal plate) is too small, signal strength may exceed the official standard, which implies that if more signal strength is desired, the closer the Wang and even Zhu are for mere illustrations purposes only and not drawn to be in exact size. Thus it would have also been obvious that the gap for “insulated” antenna to have the same or similar distance when more signal strength is desirable.
Zhu teaches the antenna structures 102 on an electronic device such as a speaker 10 can have openings 170 that are aligned with holes 180 on the metal housing 12 of the speaker separated by a gap (Zhu, Fig. 12-13, 17).  Optionally, the antenna traces 116 of the antenna structure 102 can be galvanically connected to the metal housing 12 via solders 186 (Zhu, Fig. 16).
Zhu further discloses that the antenna structure is associated with 2.4 GHz and 5HZ frequency bands (Zhu, par. 46).  Thus, the quarter wavelengths for these frequencies are approximately 31 mm and 15 mm, respectively. With respect to structural measurements, Zhu discloses
Enclosure 150 may have walls with a thickness of 0.2 to 2 mm (as an example). Rectangular slot openings 170 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm (as examples). Segments 172 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm (as examples). As shown in FIG. 12, enclosure openings 170 and metal trace openings 168 may overlap each other (e.g., openings 168 may be aligned with openings 170 and may be sufficiently large to ensure that portions of metal traces 116 do not block enclosure openings 170). This allows sound to exit the hollow interior of enclosure 150 when speaker driver 128 is in use. (see par. 75)
As can be seen in Figs. 12-13, and 17, the gap is much smaller than openings 170 and therefore is smaller than a length (1mm-8mm) of the opening 170 and thus is even much smaller than a ¼ wavelength of 31mm or 15mm operating in 2.4 GHz or 5 GHz.

Also, the description in combination with the drawings would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  In this case, the antenna structures disclosed in Zhu are mounted under peripheral edges of the display cover or elsewhere in the electronic device (Zhu, par. 27-30, 76-77).  If the antenna structure is to be placed 31 mm away from the edges for a 2.4 GHz electronic device as a minimum distance (lower bound) as argued by Applicant, this would be an unreasonable distance to be under or adjacent the edges for the electronic devices mentioned in Zhu including cellular phones, display monitor, and other wearable or miniature devices (Zhu, Fig. 2-4, par. 28-31, 46).
Since the dimensions of electromagnetic systems are admittedly well-understood and the gap is proven much less than the quarter wavelength, the modification is considered predictably obvious.
Regarding claim 2: As seen in Wang is a plate, i.e. first quantity of radiators is parallel to a plane, and as seen in the figures, the opening overlaps the plate.
Regarding claims 3, the metal housing 12 of Zhu comprises holes 180.
Regarding claim 5, 12,15, 17: Wang further discloses a metal cover 34 [0037], i.e. conductive. See also Zhu, Fig. 12-14, metal housing 12.
Regarding claim 6, 18: The quantity of the openings of Zhu is not less than the quantity of radiators, i.e. second quantity is not less than first quantity.
Regarding claim 7, 14: As seen in figure 13 of Zhu, the total area of the openings is less than the area of the radiator. Also, as seen in Figs. 12-14, there are 5 columns of holes 180 corresponding to 5 holes 170.  Hole 170 is seen larger than a column of holes 180 in Fig. 13.  Thus, it would have also been obvious before the effective filing date of the claimed invention that, based on Figs. 12-14, that the area of a projection of the radiated module that includes the horizontal and vertical metal traces 116E in addition to those traces 116 on top and bottom as seen in Fig. 12 of Zhu.
Regarding claim 9, 20: Wang and Zhu teach that which is seen above. Wang discloses increasing gain [0033],
Regarding claims 4, 8, 10: Although not specifically disclosed within Wang and Zhu, quarter wavelength, half wavelength and impedance are inherent with electromagnetic systems. It would have been obvious at the time of application of the current application to account for the inherent quarter wavelength, inherent half wavelength and inherent impedance matching considerations. This would allow the system to be more finely tuned to operate within desired parameters.
Re claim 11, 13, see discussion regarding claims above. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP_H11126245 discloses solder thickness; Hill et al 2008/0316115, Kvist US-20130342407, Hussan US-20190237857, Lindmark US-20190252777, Lu et al 2013/0257672 and Shiu et al 2013/0050032 all disclose antenna systems within housings, the housings having holes, and cavity wavelength dimension.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the present application a quarter wavelength is set as an UPPER bound of gap between the conductive housing and radiated module while Wang/Zhu combination would set a quarter wavelength as a LOWER bound of the gap.
However, Wang merely mentions that the gap is necessary “so as to prevent the two being too far away from each other to couple the electromagnetic wave signals; or the two are too close to each other such that the radiated electromagnetic wave signals has a strength Wang discloses nothing regarding setting a quarter wavelength as a lower bound. As previously discussed, Zhu teaches the antenna structures 102 on an electronic device such as a speaker 10 can have openings 170 that are aligned with holes 180 on the metal housing 12 of the speaker separated by a gap (Zhu, Fig. 12-13, 17).  Optionally, the antenna traces 116 of the antenna structure 102 can be galvanically connected to the metal housing 12 via solders 186 (Zhu, Fig. 16).
Zhu further discloses that the antenna structure is associated with 2.4 GHz and 5HZ frequency bands (Zhu, par. 46).  Thus, the quarter wavelengths for these frequencies are approximately 31 mm and 15 mm, respectively. With respect to structural measurements, Zhu discloses
Enclosure 150 may have walls with a thickness of 0.2 to 2 mm (as an example). Rectangular slot openings 170 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm (as examples). Segments 172 may have lengths of 3-4 mm or 1-8 mm and widths of 0.2 to 1 mm (as examples). As shown in FIG. 12, enclosure openings 170 and metal trace openings 168 may overlap each other (e.g., openings 168 may be aligned with openings 170 and may be sufficiently large to ensure that portions of metal traces 116 do not block enclosure openings 170). This allows sound to exit the hollow interior of enclosure 150 when speaker driver 128 is in use. (see par. 75)
As can be seen in Figs. 12-13, and 17, the gap is much smaller than openings 170 and therefore is smaller than a length (1mm-8mm) of the opening 170 and thus is even much smaller than a ¼ wavelength of 31mm or 15mm operating in 2.4 GHz or 5 GHz.
From the foregoing, even if the embodiment of having the solder is not being considered, the gap is can still be proven to be less than ¼ wavelength.
Applicant argues that reference does not disclose that the drawings are to scale and it is impermissible to speculate the dimensions.
In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  In this case, the antenna structures disclosed in Zhu are mounted under peripheral edges of the display cover or elsewhere in the electronic device (Zhu, par. 27-30, 76-77).  If the antenna structure is to be placed 31 mm away from the edges for a 2.4 GHz electronic device as a minimum distance (lower bound) as argued by Applicant, this would be an unreasonable distance to be under or adjacent the edges for the electronic devices mentioned in Zhu including cellular phones, display monitor, and other wearable or miniature devices (Zhu, Fig. 2-4, par. 28-31, 46).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references direct their inventions to electronic devices.  
“Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability; similarly, if particular technique has been used to improve one device, and person of ordinary skill would recognize that it would improve similar devices in same way, then using that technique is obvious unless its actual application is beyond person's skill, and court resolving obviousness issue therefore must ask whether improvement is more than predictable use of prior art elements according to their established functions” (KSR, 2007).
Zhu are not of exact size so it is not obvious the size of the openings 180 is smaller than antenna traces 116.
However, as seen in Figs. 12-14, there are 5 columns of holes 180 corresponding to 5 holes 170.  Hole 170 is seen larger than a column of holes 180 in Fig. 13.  Thus, it would have also been obvious before the effective filing date of the claimed invention that, based on Figs. 12-14, that the area of a projection of the radiated module that includes the metal traces is greater than the total area of the holes 180.  It is also noted that the radiated module also includes horizontal and vertical metal traces 116E in addition to those traces 116 on top and bottom as seen in Fig. 12 of Zhu.
In response to applicant's argument that “even if Zhu discloses the use of small openings, one skilled in the art would likely duplicate the small openings of Zhu to collectively form the large opening of Wang” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the reference to par. 8 of Wang that “the metal sheet 24a must avoid being overlapped excessively with the antenna 26a” is merely a call to an improvement in the prior art device.  The suggestion in Zhu with respect to small openings 180 in conjunction with metal trace openings/holes 170 is for electronic devices should be able to be encouraged to be incorporated into Wang since both direct their inventive ideas on electronic devices.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887